Jackson, C. J.
A vendor of land gave a bond for title and took a note for the purchase money. Subsequently she endorsed the note, and transferred it to a firm for value. At the same time she made a deed to the purchaser of the land and placed it with the firm as an escrow, to secure the payment of the note, the firm taking such deed without notice of any trouble about the quantity or number of feet of the land. The note not being paid, it was sued to judgment against the maker and endorser, and the execution was levied on the land sold and other property of the maker. She filed a bill, alleging that the deed in the hands of the holders of the note did not cover all the land described in the bond for titles; and that the vendor was insolvent; and'praying that the execution be enjoined, and that the vendor and holders of the note and escrow be compelled to specifically perform the contract contained in the bond :
Held, that there was no ground for specific performance or injunction against the indorsers of the note, and a refusal of such injunction was proper.
Judgment affirmed.